Citation Nr: 1631503	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and sleep disturbance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for PTSD with depression and sleep disturbance along with other claims.  The Veteran only disagreed with the denial of service connection for PTSD with depression for PTSD with depression and sleep disturbance and perfected and appeal to the Board in December 2012.

In April 2014, the Board broadened the Veteran's claim to include consideration of all psychiatric disorders of record under Clemons v Shinseki, 23 Vet. App. 1, 5-6 (2009) but then bifurcated the claims denying service connection for major depressive disorder (MDD) and depression and remanded the remaining claim for service connection for an acquired psychiatric disorder, to include PTSD and sleep disturbance for additional development.  In February 2015, the Board issued a decision denying service connection for an acquired psychiatric disorder, to include PTSD and sleep disturbance.

The Veteran appealed the February 2015 Board decision to the Court of Appeals for Veterans Claims (Court).  In October 2015, pursuant to a Joint Motion for Remand, the Court vacated the February 2015 Board decision and remanded the Veteran's appeal to the Board for further action.  In January 2016, the Board remanded the Veteran's appeal for further action pursuant to the Court's remand.  The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  The most probative and persuasive evidence weighs against a finding that the Veteran has PTSD that is related to his military service.

2.  The Veteran does not have an acquired psychiatric disorder manifested by a sleep disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and sleep disturbance, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.125 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued that there has been any deficiency in the notice provided to him.  As for the duty to assist, the Board notes that any defect in compliance with the April 2014 remand, as well as the insufficiency in the May 2014 VA examiner's opinion that the parties agreed to in the October 2015 Joint Motion for Remand, have been remedied by the January 2016 Board remand and subsequent January 2016 VA examination and medical opinion obtained.  Consequently, having ensured compliance with the Court's and the Board's prior remands, the Board may proceed forward to adjudicate the Veteran's claim without prejudice to him.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran filed a claim for service connection for PTSD in May 2010 and for other mental health disorders to include sleep disturbance in June 2010.  His contention is that he has an acquired psychiatric disorder, to include PTSD and a sleep disorder, manifested mostly by nightmare - during which he becomes violent and hurts his wife without meaning to (e.g., choking and kicking her, jerking, jumping and swinging his arms), anger, irritability and depression.  The Veteran has set forth two in-service stressors that he relates his claimed PTSD and sleep disturbance to, which are:  (1) sometime between 1973 and 1975 while serving as a correctional counselor at a correctional custody facility, an inmate pulled a knife on him and attacked him one morning during breakfast.  They struggled for control of the knife but he was eventually able restrain the inmate and remove the knife without injury to himself; and (2) during the early spring of 1976 while serving as a combat engineer on a bridge construction project, the Veteran had to unchain the bridging on a trailer.  It was too tight to loosen by hand so he used an iron pipe to break it loose.  When it broke loose, the pipe flew into the air and hit him on the left side of the head and left shoulder knocking him unconscious for an unknown period of time.  He was treated at sick bay but only the injury to his shoulder was treated and recorded. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. § 4.125, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 4.125(a) (2014).  

The Board notes that the parties to the October 2015 Joint Motion for Remand agreed that remand was warranted in part because the Board failed to consider and apply the updated criteria in the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), to the facts of this case.  The Board, however, respectfully disagrees and finds that the rule does not require application of the DSM-5 to the Veteran's claim.

Effective August 4, 2014, VA promulgated an Interim Final Rule amending the portions of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to DSM-IV and DSM-IV-TR and replacing them with references to the updated version, the DSM-5.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  The Board notes that a final rule was promulgated effective March 19, 2015 that adopted without change the interim rule.  See 80 Fed. Reg. 14,308-09 (March 19, 2015).  The applicability provision set forth in the interim rule remained in effect.

The parties correctly stated in the Joint Motion for Remand that "this rule expressly states that its provisions do not apply to claims that have been certified to the Board or are pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit."  (Emphasis added.)  The parties rationalized that the last Supplemental Statement of the Case was issued August 8, 2014, after the promulgation of the interim rule, signifying that the case had not yet been certified to the Board when the interim rule had been promulgated and, therefore, the DSM-5 criteria apply to the facts of this case.  

However, in setting forth the rule's applicability provision, the parties overlooked some very significant language.  The rule's applicability section states in full that this rule "shall apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction."  (Emphasis added.)  80 Fed. Reg. 14,308-09 (March 19, 2015).  The clear language of the rule indicates that VA intended to exclude application of the DSM-5 to those appeals that had been certified to the Board before August 4, 2014 but were located at the AOJ on remand when the rule was promulgated.  

In the present case, the Veteran's appeal was initially certified to the Board in January 2013.  In April 2014, the Board remanded the claim to the AOJ for additional development.  Consequently, by looking solely at the date of the last Supplemental Statement of the Case, the parties failed to take into account the procedural posture of the Veteran's case and the fact that his appeal had already been certified to the Board and was merely before the AOJ on remand when the rule was promulgated.

Hence, a clear reading of the applicability provision's language demonstrates that the interim rule is not applicable to the Veteran's claim and the Board was neither required in February 2015, nor is it now required to consider and apply the DSM-5 to the Veteran's claim.  Nevertheless, having remanded the claim for development consistent with the Court's remand and the Joint Motion for Remand, the Board notes that the medical evidence has been developed with consideration of both the DSM-IV and the DSM-5 diagnostic criteria and, in that respect, consideration of both the DSM-IV and the DSM-5 will be accomplished as requested by the Veteran and his representative as the medical evidence is applied to the Veteran's claim.  

On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Factual Background

The Veteran underwent an initial VA Psychology Consultation in December 2009 due to a positive depression screen in new patient paperwork.  He reported having problems for years with PTSD-like symptoms, relating that he and his wife had slept in separate beds when they were first married 25 years ago because he had episodes where he would grab and kick her in his sleep.  He said that the dreams and incidents were about Vietnam; however, he denied being deployed to Vietnam.  He noted that he had not had dreams for years until recently when he had a dream three or four weeks ago.  He also reported that he had been involved in three major riots in his correctional career.  However, depression and PTSD screening tests were negative, and the Veteran declined mental health services at that time.

In April 2010, VA treatment records indicate the Veteran saw his primary care physician requesting referral for PTSD evaluation at the recommendation of his Veterans Service Organization because of intermittent trouble with nightmares during which he had kicked and choked his wife since his discharge from service, as well as flashbacks, depression and anxiety.  He reported training as a combat engineer but not serving in Vietnam.  He was referred to Mental Health.

In May 2010, he underwent psychiatric evaluation with VA Mental Health.  He again reported that, in service, he was trained as a combat engineer but was never sent to Vietnam.  He related having guilt about not being sent to Vietnam.  Instead he was sent to Camp Lejeune to work at a correction boot camp.  He stated that a lot of things happened there but only related one specific incident when a guy pulled a knife on him in the cafeteria.  Thereafter, he was sent to a regular combat engineer outfit where he stated he got knocked out when a steel pipe he was pulling on broke and he was knocked unconscious for a minute or two.  He went to sick bay and they noted it but he got no care.  He further reported that, after service, he worked in the Correctional system in Florida as a correctional officer and a senior chaplain until 1996 when he completed a Master's degree and became a mental health counselor.  He reported witnessing or being involved in hostage negotiations, chasing escaped prisoners with a dog all night, several stabbings, physical altercations and three major prison rights (including the riots at the prison in Miami) and being put on the roof as a sniper during one of them and being afraid he would have to shoot someone.  He reported having nightmares all the time about the riots, Vietnam and terrorists.  He related that his nightmares occur about once per month.  He denied panic attacks, but his wife complained he was irritable and got too angry over small things.  He also reported three prior episodes of depression during his adult life.  Based on the Veteran's reported history and mental status examination, the assessment was major depressive disorder, recurrent, moderately depressed, with stressors listed as "working in correction."  

A June 2010 Psychology note indicates the Veteran does not have a diagnosis of PTSD but that he feels guilty because he did not go to Vietnam, worried about others thinking that there was favoritism or that he was trying not to go to Vietnam.  His nightmares were discussed, and he related that they are sometimes related to Vietnam but that he has also had dreams related to fighting terrorists.  

A VA Psychiatry follow-up note from September 2010 contains an Axis I diagnosis of "PTSD, chronic-primarily non service connected."  The physician noted that she would refer the Veteran for CPT Group as she failed to add the PTSD diagnosis at his Consult, indicating that she intended the diagnosis to related back to the May 2010 initial consultation. 

The Veteran underwent a VA Initial PTSD examination in September 2010 at which he reported as an in-service stressor the knife attack at the correctional facility.  His reported having nightmares that cause him to grab his wife by the throat, kick her legs, and jump and jerk in his sleep.  He also reported feeling like he has had to always do dangerous things to make up for not going to Vietnam.  The Veteran reported experiencing these symptoms weekly to daily in frequency since his military service.  However, the examiner noted they were currently at a sub-clinical severity (with regard to PTSD as objectively assessed).  

The Veteran reported normal relationships with his wife and children although his wife has told him he is very irritable (although getting hearing aids helped with that) and that his relationships seem better now that he is on medication.  He noted having a few acquaintances that he has good relationships with but that he does not socialize with a lot due to personal schedules.  He did not provide his occupational history of working in the correctional system in Florida after service.   Instead it is only noted that he had been employed as a full-time emergency screener since February 2010.  In fact, he specifically denied post-service stressors and psychosocial consequences.  Recreationally, he stated he loves to hunt.  

Mental status examination was essentially within normal limits.  After completing psychological testing, the examiner stated:  "Utilizing gold standard instruments, objectively assessed response style issues precluded a conclusive diagnosis of mental disorder.  Response style issues were particularly pronounced with regard to perceived personal injury, a wide range of psychiatric symptoms, symptoms of mood disorder and somatic symptomatology.  Despite the Veteran's response style, his score on a validated PTSD scale was below the recommended cut score for a diagnosis of PTSD."  

Accordingly, the VA examiner ruled out a diagnosis of PTSD finding that the Veteran's mental health history, current examination and the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD.  The examiner stated that the diagnosis medical opinion and rationale are based on DSM-IV and other professional guidelines, the Veteran's claims file and the current examination.

In a July 2011 Psychiatric note, without explanation as to the change, the Veteran's diagnosis was changed from "PTSD chronic - primarily non service connected" to "PTSD chronic - primarily now service connected."  In August and November 2011 Psychiatry notes, the History of Present Illness section states that the Veteran has "PTSD, CHRONIC AND PRIMARILY SC" with a diagnosis of PTSD chronic.  Subsequent treatment records merely show a continuation of this diagnosis.  In addition, the notes during this time show the Veteran reported an increase in nightmares in July 2011 and his medication was increased in response.  However, a Psychology note dated August 29, 2011 recorded his report that these nightmares were unrelated to his military experiences and had stopped after the increase in his medication.  He denied having any further nightmares and his next session in September 2011.  In October 2011, he reported having a nightmare but it was unrelated to his in-service stressor (throwing himself in a ditch).  

The Veteran underwent a second VA examination in relation to his claim for service connection in November 2012.  Notably the Veteran alleged symptoms of vegetative depression since 1976 never treated for 35 years with poor hygiene for weeks at a time, suicidal ideation without plan or intent, rage reactions with property destruction, paranoia and obsessive worry.  A consistent theme in his self-description was "people didn't like me."  The examiner noted that the Veteran seemed to have an excellent relationship with his wife who accompanied him to the examination.  The Veteran reported that he has a Master's Degree in Counseling and Psychology and last worked full time one year ago but states he was let go for vague reasons and appealed his termination through a Civil Service Hearing. He claimed he was treated unfairly.  He was in the military 1972 to 1976 and stated he was almost stabbed attempting to subdue an individual in his capacity as a military correctional officer.  

The examiner diagnosed the Veteran to have major depressive disorder as the symptoms claimed by the Veteran, including depression, suicidal ideation and weeks of vegetative behavior and lack of hygiene, were reflective thereof.  The examiner stated that the Veteran did not fit the DSM-IV-TR criteria for a diagnosis of PTSD although as likely as not he had potential trauma in the military. This examiner further stated that he was aware that the Veteran had been diagnosed to have PTSD but his symptoms were not compatible with that condition even considering that the examiner prompted the Veteran to give symptoms consistent with PTSD.  Despite the examiner's efforts, the Veteran failed to report any symptoms of persistent re-experiencing or persistent avoidance.  The examiner only noted that the Veteran had symptoms of increased arousal in that he had difficulty falling or staying asleep, irritability or outbursts of anger and difficulty concentrating.  

In addition, the Veteran claimed memory problems that the examiner noted were consistent with his response to cognitive screening.  On testing, his intelligence was within the Average range based on Vocabulary SS 11 on the WAIS III; concentration was mildly impaired based on Digit Span SS 7; and long term memory was intact based on Information SS 10.  He did poorly on the Logical Memory scale of the EMS suggesting poor ST memory.  The examiner stated that the etiology for this memory deficiency was unknown but his possible extrapyramidal symptoms (EPS) were troublesome.  The examiner stated his MMPI was exaggerated and invalid.

Notably, the VA treatment records show that around the time of the VA examination, the Veteran had decompensated and was experiencing increased symptoms of depression due to noncompliance with his medication regimen.  See Psychiatry notes from September 2012 and December 2012.  Also around that time, the Veteran had an increase in cognitive problems he had been experiencing for some time.  See November 22, 2011 Addendum to Psychiatry note stating diagnosis included Pseudodementia - still resolving but 90 percent improved and notes thereafter showing continued complaints of memory and concentration problems.  There appears to have been some questions as to whether these were related to a cerebrovascular accident versus dementia.  In December 2012, the Veteran was hospitalized for a couple of days to undergo testing to resolve this question.  During this hospitalization, he underwent a psychiatric evaluation and was noted to have endorsed posttraumatic stress disorder symptoms of nightmares and flashbacks - non-combat related, and a diagnosis of PTSD (non-combat related) was assessed.  However, no details were provided.  His noncompliance with his medications was noted as well as his history of decompensation with worsening cognitive problems over the past fall.  The discharge summary ruled out a cerebrovascular accident, but a diagnosis of dementia was provided as his electroencephalogram (EEG) was mildly slow suggesting metabolic encephalopathy.  On discharge, the Veteran was given a psychotherapy consult to undergo cognitive testing. 

In January 2013, on follow up with his treating psychiatrist, the Veteran reported doing better.  In an addendum, his psychiatrist requested that his psychologist repeat the Folstein test at the next visit that the Veteran reports he is doing well.  She stated that she had never formally tested the Veteran cognitively due to his depression being the overwhelming issue and a clearly confounding problem that may have precluded the ability to really say whether he had dementia or not and her usual method would be to treat the depression first and, once that was under control, then proceed to cognitive testing if the patient continues to complains of memory issues.  She further mentions the Veteran's noncompliance with taking his prescribed medications and then failure to be forthcoming about his noncompliance, which resulted in him having increased complaints of dementia and depression and her concern that this has had major adverse consequences for him.

An April 2013 Psychiatry note shows that the Veteran had a negative screen for depression and his major depressive disorder was noted to now be stable.  However, he was now noted to have dementia, not otherwise specified.  The standard 4-question PTSD screen was positive, with the Veteran having a score of 3.  A PCL-C (PTSD Checklist - Civilian version) was administered and was positive with a score of 55.  It was explicitly noted the following:  "Information contained in this note is based on a self-report assessment and is not sufficient to use alone for diagnostic purposes.  Assessment results should be verified for accuracy and used in conjunction with other diagnostic activities."

In June 2013, the Veteran underwent neuropsychological testing.  As a result of that testing, the psychologist stated that the Veteran meets the criteria for major depressive disorder and may meet the criteria for vascular dementia.  Other than noting a history of PTSD and receiving treatment therefor, there is no other notation of the Veteran having PTSD.  The Veteran did not specifically report symptoms that he related to PTSD although he reporting feeling "anxious" when he gets frustrated and having nightmares intermittently.

A June 2013 Neurology Clinic follow up note also indicated an overall improvement in the Veteran's mentation following the discontinuance of some psychiatric medications.  The clinician further mentioned underlying dementia and cognitive deficits, stating that "the patient's presentation is concerning for Parkinson's disease, vascular dementia, and neurodegenerative disease" and that drug-induced Parkinson's was possible.

In April 2014, the Board remanded the Veteran's claim seeking a follow up medical opinion from the VA examiner who conducted the November 2012 VA examination.  In May 2014, a medical opinion was provided by a different VA physician as the November 2012 VA examiner was not available.  In response to the Board's question as to whether it is at least as likely as not (a 50 percent or greater possibility) that Veteran's currently diagnosed PTSD and sleep disturbance had their onset during or was caused by his active service, to include as a result of his confirmed duties as a correctional officer and his lack of Vietnam service, the VA physician opined that the Veteran does not meet the full criteria for PTSD at this time, so it is not possible to answer the requested opinion question in a direct manner.  Instead she found insufficient evidence that the Veteran actually ever met full criteria for PTSD, and in fact, found evidence in multiple parts of his record that his symptoms were exaggerated on psychiatric testing.  She considered the diagnostic criteria under both the DSM-IV and the DSM-5.

The Board notes that, as part of the October 2015 Joint Motion for Remand, the parties agreed that the Board erred in relying on the May 2014 medical opinion because the VA physician failed to address and analyze a September 2010 clinical record, which was set forth in the Board's April 2014 remand instruction.  Furthermore, the parties agreed that remand for a new VA examination was warranted for clarification due to the VA physician's reliance on both the DSM-IV and DMS-5.  After considering this medical opinion, the Board finds that there are some misstatements of facts in the examiner's rationale in that the examiner does not properly identify the evidence that she is relying on or the Board is unable to determine what the evidence is that she relied on.  Consequently, the Board finds that the VA examiner's medical opinion is not adequate for rating purposes and will not be relied upon by the Board in this decision.  

In January 2016, however, the Board remanded the Veteran's claim for a new VA examination and medical opinions in compliance with the Joint Motion for Remand.  In accordance thereto, the Veteran was afforded another VA Initial PTSD examination in January 2016.  The Veteran reported having been married for 30 years and living with his wife and their daughter, son-in-law and granddaughter, who recently moved in.  He stated he spends his free time playing with his granddaughter and meeting daily with a group of friends for about an hour and a half for coffee.  He used to enjoy fishing and hunting but he had not done much of that recently.  He reported that he spends his days helping around the home doing laundry and light housework.  He also watches the news and doing research on the internet.  He reported that he retired in 2003 after working 20 years for the State Prison system and had not worked since except occasionally as a substitute teacher at the local school.  However, the examiner noted that, at the November 2012 examination, he had reported having a Master's Degree in Counseling and Psychology and last worked full-time one year ago when he was let go for vague reasons, and he stated he appealed his termination claiming he was treated unfairly.  (The Board notes that an August 22, 2011 VA Psychiatry Note shows that the Veteran had just been fired from his job due to problems with the accuracy and detail of his documentation and the Veteran reported he had been having problems concentrating and making decisions on his job.)

The Veteran reported that, during his time in service, he was never in Vietnam and he feels that his problems were related to being pulled out of his own unit and put in a correctional custody unit (notably he worked in this unit; he was not put in there as an inmate).  He stated that "[t]he incident that happened was that a guy pulled a knife on me in the mess hall."  He went on to describe the incident in more detail.  He said that he went to sick bay after the incident and they told him he was all right.  He did not receive formal mental health treatment.  The Veteran also related the incident when he received head trauma while working on a job site and a pipe him hit on the left side of the head and shoulder.  Notably, the only incident recognized by the examiner as a valid in-service stressor was the incident where another individual pulled a knife on the Veteran.  

As for his history of mental health treatment, the Veteran denied treatment for mental health problems while he was in service.  As for after service, he could not remember the exact date that he started mental health treatment but he stated he currently receives mental health treatment at VA and sees his psychiatrist every six months.  He is treated with medication.  Although he could not remember what it is called, he thought it is for depression.  The Board notes that the examiner then noted certain comments from the medical records as to the Veteran's mental health and medical history that she found relevant.

In reviewing the PTSD diagnostic criteria under the DSM-5, the VA examiner noted that Criterion A was met in that the Veteran directly experienced a traumatic event, i.e., the knife assault.  However, she did not respond to Criteria B through H.  Under Criterion I, which requests the examiner identify which stressor(s) contributed to the Veteran's PTSD diagnosis, the examiner checked "Other," and noted that the "Veteran does not meet criteria for PTSD.  The items in the checklist above were left intentionally blank because he did not report them."  (Emphasis added.)  Under the Symptoms checklist, the only symptom the examiner checked that the Veteran had on examination was "[m]ild memory loss, such as forgetting names, directions or recent events."  In addition, under "Other symptoms," she stated that the Veteran "said that his symptoms currently are that 'once in a while I feel a little bit down, but nothing like it was before" and '[r]eally, that's about it.  I might get depressed once in a while, but never to the point of feeling like I'm going to hurt myself or anybody else.'"

Based upon a review of the records and the examination, the VA examiner diagnosed the Veteran to have an unspecified depressive disorder, in remission, and a mild vascular neurocognitive disorder.  

In response to the Board's requested medical opinions, the VA examiner provided the following medical opinions and rationales:

a)  Request:  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has PTSD under the criteria as set forth in DSM-5, and, if so, whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that PTSD had its onset during active service, or is related to an in-service disease or injury.  If PTSD is diagnosed, the examiner must state the stressor(s) that are relied upon to support the diagnosis.

Medical Opinion:  The Veteran does not have PTSD under the criteria as set forth in DSM-5.  This is based on objective testing from his two previous exams, the examination today, and a review of the record which is silent for supporting evidence that meets criteria to diagnose PTSD.

b)  Requested opinion:  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has a separately diagnosed psychiatric disability manifested by sleep symptoms, and, if so, whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that a psychiatric disability manifested by sleep symptoms had its onset during active service, or was caused or aggravated by PTSD.

Medical opinion:  The Veteran does not have a separately diagnosed psychiatric disability manifested by sleep symptoms. The veteran previously had a diagnosis of depression, but at the exam today he appears to be in full remission. Furthermore, it is less likely as not that a psychiatric disability manifested by sleep symptoms had its onset during service. The service record is silent for psychiatric disabilities or sleep problems. In the exam today, the veteran did not report sleep problems. Furthermore, the veteran has obstructive sleep apnea and a mild neurocognitive disorder, both of which were post-service diagnoses and both of which can impact sleep.

c)  Request:  The examiner must specifically discuss the Veteran's September 2010 and July 2011 VA outpatient clinical records, which contain notations of PTSD related to service."

Comment from examiner:  The record was thoroughly reviewed and the discussion of PTSD was noted to be "primarily non-service connected" on September 9, 2010.  No supporting evidence was documented to suggest any part of his PTSD was related to service.  Furthermore, the note from July 2011 indicated that he was evaluated using a "screening exam," which is just that - this was not a diagnostic exam.  In fact, the "stressor" was not even documented.  The diagnosis was not supported by DSM criteria and was most likely made in error.  Finally, there was NO indication of a service connection.  The comment later in the chart that he had "SC PTSD" was definitely made in error.  The VA record itself shows clearly that there was no SC PTSD documented.

Analysis

The determinative issue in this case is whether or not the Veteran has a medical diagnosis of an acquired psychiatric disorder, to include PTSD and a sleep disorder, for which service connection may be awarded.  At this point in the case, the Board notes that it need only consider whether the Veteran has diagnoses of PTSD and a sleep disorder because the Board previously denied service connection for major depressive disorder and depression in an April 2014 decision.  The Board acknowledges that VA treatment records show a diagnosis of vascular dementia in 2013 and the January 2016 VA examination shows a diagnosis of vascular neurocognitive disorder.  However, according to the VA treatment records, the onset of the Veteran's complaints of symptoms related to his dementia was no earlier than 2011, 35 years after his discharge from military service.  Furthermore, there is no evidence relating the Veteran's neurocognitive disorder to his military service.  In fact, neither the Veteran nor his representative has argued that any such relationship exists or that the Board should consider the Veteran's dementia as part of his claim for service connection.  Consequently, as neither the Veteran nor the record raises the issue of service connection for his neurocognitive disorder, the Board finds it need not consider this issue any further.

In addition, the Board notes that the medical evidence of record indicates the Veteran also has sleep apnea.  However, the Veteran's present appeal before the Board is for service connection for a psychiatric disorder to include a sleep disorder.  Sleep apnea is not a psychiatric disorder and is not evaluated as a psychiatric disorder for VA compensation purposes.  The Veteran has not claimed service connection for sleep apnea nor does he contend that his sleep disorder on appeal is manifested by symptoms of sleep apnea.  Consequently, the Board finds that, insofar as the Veteran's appeal is concerned, the Board does not find that sleep apnea is on appeal and will only consider whether he has a psychiatric disorder manifested by a sleep disorder other than sleep apnea.

Initially the Board notes that, in certain situations, lay evidence can be competent and sufficient to establish a diagnosis of a condition and medical evidence is not necessarily required where the determinative issue involves a medical diagnosis or causation.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, although the Veteran is competent in certain situations to provide a diagnosis of simple conditions, he is not competent to provide evidence as to more complex medical questions.  See e.g., Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Jandreau, 492 F.3d 1372 (lay testimony is competent to establish the presence of a shoulder dislocation);  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Unlike varicose veins in Barr or a dislocated shoulder in Jandreau, PTSD is not a condition capable of lay diagnosis.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, a diagnosis of PTSD requires medical expertise.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements that he has PTSD do not constitute competent evidence to establish a diagnosis and, therefore, any such evidence lacks probative value to establish that he has a current diagnosis of PTSD.

The Board that the medical evidence in this case is contradictory as to whether the Veteran has a diagnosis of PTSD.  Consequently, determining whether the Veteran has a current diagnosis of PTSD will depend upon a weighing of the evidence.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board observes that if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   In evaluating the probative value of competent medical evidence, "the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."   Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In the present case, the Board finds that the preponderance of the evidence is against finding that the Veteran has a PTSD diagnosis that conforms to 38 C.F.R. § 4.125(a), which contemplates that a diagnosis of a mental disorder meet the criteria of DSM-IV (or presently the DSM-5).  After a careful review of the medical evidence of record, including the September 2010, November 2012 and January 2016 VA examination results and the VA Psychiatry and Psychology notes, the Board finds that the more probative and persuasive evidence is against finding that the Veteran has a diagnosis of PTSD, especially one that is related to his in-service stressor of being attacked with a knife.

VA treatment records show a diagnosis of PTSD as of September 2010.  However, on VA examination, the Veteran has not been given a diagnosis of PTSD under either the DSM-IV or the DSM-5.  Three different VA examiners have found that the Veteran does not have PTSD.  The failure to diagnose PTSD is not due to a lack of a valid stressor.  In fact, all three examiners found that the Veteran reported a valid stressor, i.e., the knife assault (which event the RO found was confirmed by the Veteran's service record, see November 2010 Statement of the Case).  Rather, the Veteran failed to report sufficient symptoms or severity of symptoms to establish a diagnosis of PTSD.  

The September 2010 VA examiner stated that the symptoms as reported by the Veteran were "currently at a sub-clinical severity (with regard to PTSD as objectively assessed)."  More importantly, on objective testing the Veteran's score on a validated PTSD scale was below the recommended cut score for a diagnosis of PTSD.  This was despite the Veteran's response style, which apparently was problematic given that the examiner stated his response style issues precluded a conclusive diagnosis of a mental disorder.  

The November 2012 VA examiner stated that, despite prompting the Veteran to give PTSD symptoms, he was still unable to elicit sufficient symptoms compatible with a diagnosis of PTSD under the DSM-IV-TR.  Notably, despite the VA treatment records showing he reported PTSD symptoms of nightmares, intrusive thoughts and hypervigilance, none of these symptoms were elicited on this examination.  The only PTSD symptoms elicited were symptoms of increased arousal in that there was difficulty falling or staying asleep, irritability or outbursts of anger and difficulty concentrating.  Symptoms identified on the checklist included: depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood and suicidal ideation.  As the examiner noted, most of these symptoms are consistent with the diagnosis of major depressive disorder (for which service connection has already been denied).  Notably, as with the prior examination, objective testing showed exaggerated/invalid results, this time of the Minnesota Multiphasic Personality Inventory (MMPI).

Finally, the January 2016 VA examiner clearly had no basis upon which to render a diagnosis of PTSD as the Veteran reported no symptoms consistent with PTSD.  The examiner stated she was unable to elicit any symptoms consistent with the DSM-5 diagnostic criteria.  The only symptom she identified him as having on the Symptoms checklist was "mild memory loss."  The Veteran's self-report of current symptoms clearly related to his depressive disorder not to symptoms of PTSD ("once in a while I feel a little bit down, but nothing like it was before" and "I might get depressed once in a while, but never to the point of feeling like I'm going to hurt myself or anybody else.").  

The Board acknowledges that the VA treatment records show a diagnosis of PTSD, Chronic in September 2010, although this diagnosis relates back to the May 2010 initial mental health evaluation at which time the Veteran reported both in-service and post-service stressors.  As for symptoms, it was noted he had nightmares, irritability and was easily angered.  He also was noted to have had three previous distinct episodes of depression.  Objective testing was conducted but only the Beck Depression Inventory, the Anxiety Rating Scale and the Mood Disorder Questionnaire.  No specific testing was done for PTSD.

The Board recognizes that the diagnosis of PTSD in the VA treatment records must be presumed to be in accordance with the DSM-IV criteria unless clearly indicated otherwise.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, the Board can still determine the probative value to be assigned this evidence and weigh it against other evidence of record.

As previously discussed, the May and September 2010 Psychiatry notes merely show reported symptoms of nightmares, irritability and being easily angered, which symptoms alone notably do not meet the PTSD Diagnostic Criteria for a diagnosis of PTSD.  (See e.g., the November 2012 and January 2016 VA examination reports that set forth the PTSD Diagnostic Criteria under the DSM-IV and DSM-5, respectively.)  In addition, these treatment notes do not indicate that any objective testing for PTSD was conducted, such as the PCL.  

Contemporaneously, in September 2010, the Veteran underwent VA examination in connection with his claim for service connection at which the only symptoms he reported were nightmares, feeling like he "always had to do dangerous things to make up for not going to Nam," and irritability.  The VA examiner conducted objective testing for PTSD, however, the Veteran's score on a validated PTSD scale failed to endorse a diagnosis of PTSD and this was despite the fact that the Veteran's objectively assessed response style issues were particularly pronounced with regard to perceived personal injury, a wide range of psychiatric symptoms, symptoms of mood disorder and somatic symptomatology.  

The Board finds the proximity in time of the VA examination and the VA Mental Health May and September 2010 evaluations to be significant when assessing these evaluations.  When considering their proximity in time along with the objective testing for PTSD conducted versus the lack thereof, and the similarity of the symptoms reported at both evaluations along with the lack of notation of other symptoms in either the May or September 2010 VA Psychiatry notes, the Board finds these factors support assigning more probative value to the September 2010 VA examiner's diagnostic determination that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV guidelines than to the VA psychiatrist's September 2010 diagnosis as the evidence tends to show that the Veteran's symptoms were consistent between the two evaluations and, with the added aid of the objective testing, the VA examiner was able to make a more informed diagnosis than the VA psychiatrist.

Likewise, the Board finds the November 2012 and January 2016 VA examinations are also highly probative and persuasive evidence as to whether the Veteran has PTSD compared to the VA mental health treatment records.  The subsequent VA psychiatric treatment records continued a diagnosis of PTSD, but there is no record that the Veteran ever underwent another complete work up for PTSD.  Thus, the diagnosis of PTSD seen in the remaining VA treatment records is merely a continuation of the initial diagnosis rendered in September 2010, unlike the diagnoses rendered by the November 2012 and January 2016 VA examiners, which are based upon complete evaluations of the Veteran's mental status at the time the examinations were conducted.  

In addition, these treatment records fail to clearly indicate that his PTSD was a primary mental health problem for the Veteran except for his nightmares.  Although these records show a diagnosis of PTSD with a history of continued reports of nightmares, intrusive thoughts and hypervigilance, other than nightmares, they mostly discuss the Veteran's complaints relating to his problems with depression, memory and concentration.  For example, when the Veteran was noncompliant with his medication regimen in the fall of 2012, although there was an increase in his nightmares, the treatment notes show that he had a recurrence of his depression and a worsening of his cognitive problems.  Since that time, the Veteran has continued to complain of worsening cognitive problems and was diagnosed to have dementia, most likely vascular in nature.  Notably, as with the September 2010 VA examination and correlative VA treatment records, the Veteran's depressive and cognitive complaints seen in the treatment records are consistent with his main complaints given at the November 2012 and January 2016 VA examinations as well.  

Furthermore, the Board notes that the November 2012 VA examiner specifically stated that, despite his best efforts to prompt the Veteran for symptoms of PTSD, he was unable to elicit sufficient symptoms for a diagnosis under the DSM-IV-TR.  In fact, oddly, the Veteran did not report having nightmares, which is the one symptom he has consistently complained of having.  Rather, as the examiner noted, the symptoms claimed by the Veteran reflected major depressive disorder, which is consistent with what the VA treatment records show was the major problem being treated at that time.  Consequently, again, the VA examination and the VA treatment records are consistent with each other.  Yet the VA examination is a thorough psychiatric evaluation of the Veteran and gives a clearer picture of this mental status at the time.  Thus, the Board finds that the November 2012 VA examination has more probative value and, therefore, is more persuasive as to whether the Veteran has a diagnosis of PTSD than the VA treatment records.

Furthermore, the Board acknowledges that the VA treatment records show the Veteran had multiple positive PTSD screens.  However, at a December 2009 initial Psychology consultation, the Veteran had a negative PTSD screening test although he reported PTSD-like symptoms, which were that he had episodes where he would grab and kick his wife in his sleep due to "dreams and incidents [that] were about Vietnam" but acknowledged he did not serve there and speculated he experienced a lot of guilt related to not having to go to Vietnam.  Of the four questions asked regarding symptoms of PTSD, the Veteran only responded positively to having nightmares.  Notably, this PTSD screening test was done before the Veteran got involved with mental health treatment and filed his claim for service connection.  Thus, the Board finds this PTSD screen highly probative given that it most likely was done at a time when the Veteran had no bias because he had no knowledge of what PTSD is or that he could get compensation for it from VA.

At the initial mental health evaluation in May 2010 and the follow up in September 2010 at which the initial diagnosis of PTSD was rendered, there is no notation that a PTSD screen was conducted.  The July 2011 Psychiatry note, therefore, is the first time a positive PTSD screening test is seen.  As noted by the January 2016 VA examiner, however, this PTSD screening test is just that - a screen.  The January 2016 VA examiner stated that this was not a diagnostic examination and does not support the diagnosis of PTSD by DSM criteria.  Thus, the Board finds that this positive PTSD screening test, on its own, has little to no probative value to support a diagnosis of PTSD and, according to the January 2016 VA examiner, does not support the July 2011 diagnosis of PTSD.  

Likewise, the Board acknowledges that the Veteran had a positive PCL-C in April 2013.  The Board finds that the probative value of this test is negligible as, like the PTSD screening test, it is simply a screen for PTSD.  The note to the test itself indicates that the information contained therein is "not sufficient to use alone for diagnostic purposes" and that the "results should be verified for accuracy and used in conjunction with other diagnostic activities."  Notably the treatment note the PCL-C test results are attached to does not relate to the Veteran's PTSD but rather shows he was scheduled for treatment of his dementia.  Moreover, other than screens for PTSD and depression, no "other diagnostic activities" were accomplished that day.  Despite, there being no apparent "other diagnostic activities" conducted that day, the diagnosis rendered was "PTSD, CHRONIC."  Moreover, a mere five months earlier, the Veteran failed to positively respond to the explicit questioning of the VA examiner seeking the same symptomatology as the questions on the PCL-C.  Therefore, the Board finds that this positive PCL-C test, without verification of the accuracy of the test and "other diagnostic activities" having been conducted contemporarily, has little to no probative value to establish the Veteran has a diagnosis of PTSD.  

Finally, as previously mentioned, the Veteran failed to report any symptoms of PTSD at the January 2016 VA examination.  The examiner opined that the Veteran does not have PTSD under the criteria as set forth in the DSM-5.  Her opinion is based on objective testing from his two previous examinations, the examination today, and a review of the record which is silent for supporting evidence that meets criteria to diagnose PTSD.  

In addition, the most recent VA treatment records show the Veteran reporting that he was improving and doing much better although he was still experiencing some cognitive decline.  A depression screen was negative.  He declined a prescription for Namenda.  His only complaint was having problems sleeping.  See April 5, 2013 Psychiatric Note.  In June 2013, although noting a history of PTSD and treatment therefor, neuropsychological testing did not indicate he met the criteria for any mental health disorder except major depressive disorder and possibly vascular dementia.  See June 5, 2013 Neuropsychology Consult note.  Notably, the January 2016 VA examiner diagnosed the Veteran to have an unspecified depressive disorder, in remission, and a mild vascular neurocognitive disorder.  Thus, the VA examiner's assessment is consistent with the VA treatment notes.

Based upon the foregoing, the Board finds that the more probative and persuasive evidence of record, the VA examinations, fails to establish that the Veteran has a diagnosis of PTSD.  In doing so, the Board acknowledges that the January 2016 VA examiner did not actually opine that the September 2010 diagnosis of PTSD was made in error.  That still does not mean that the Board must accept the diagnosis without weighing it against the remainder of the evidence of record.  Moreover, even if the Board were to accept the diagnosis of PTSD by the VA psychiatrist, the Board finds the evidence fails to demonstrate that service connection for PTSD is warranted.  

The VA psychiatrist's initial assessment was that the Veteran's PTSD was "primarily non service connected" based upon the Veteran's report of significant post-service stressors.  The Board finds such finding is supported by the record.  The Veteran reported significant post-service stressors.  So significant that the psychiatrist listed his occupation as an Axis IV stressor.  Furthermore, the evidence fails to establish that the Veteran's main symptom, his nightmares, is related to his in-service stressors.  The Veteran stated in June 2010 in support of his claim that he has nightmares of knife fights and hand to hand combat.  However, the objective and contemporaneous medical evidence establishes that his nightmares are unrelated to his in-service stressors.  He reported nightmares of Vietnam but never served there.  He reported nightmares of fighting terrorists but was never involved in terrorist-related activities during service.  He reported nightmares about riots, which are clearly related to post-service stressors.  Finally, the remaining treatment records show he related having nightmares that were not military related.   See August 29, 2011 Psychology Consult note and October 26, 2011 Psychology Note (dreamt of throwing himself in a ditch).  

In the July 2011 Psychiatry note, the wording of the Veteran's diagnosis changed to "PTSD, Chronic, primarily now service connected."  There is no indication in the note as to the reason why the Veteran's PTSD was now determined to be service related.  Admittedly the Veteran reported an increase in his nightmares, but there is no notation that those were now related to his in-service stressors unlike how he previously reported.  Significantly, in August 2011, the Veteran explicitly reported his nightmares were "unrelated to military experiences" thereby causing even more doubt that the change in July 2011 was accurate.  

Furthermore, the January 2016 VA examiner opined that, in the July 2011 Psychiatry note, "there was NO indication of a service connection" (emphasis in original) and that the "comment later in the chart that he had 'SC PTSD' was definitely made in error" as the "VA record itself shows clearly that there was no SC PTSD documented."  

Consequently, based upon the foregoing, the Board finds that the overwhelming probative and persuasive evidence of record is against finding that the Veteran has PTSD and, even if he did, that it is related to his military service.  

Likewise, the preponderance of the evidence is against a finding that the Veteran has a psychiatric disorder manifested by a sleep disorder that warrants service connection.  The VA treatment records do not demonstrate that the Veteran has been diagnosed with a psychiatric disorder manifested by a sleep disorder.  Furthermore, the January 2016 VA examiner specifically opined that the Veteran does not have a separately diagnosed psychiatric disability manifested by sleep symptoms.  She noted that the Veteran previously had a diagnosis of depression, but on examination he appeared to be in full remission.  Consequently, the Board finds that the probative and persuasive evidence fails to demonstrate that the Veteran has a separate and distinct psychiatric disorder manifested by a sleep disorder.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for an acquired psychiatric disorder, to include PTSD and a sleep disorder.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and sleep disturbance, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


